Order and judgment (one paper) Supreme Court, New York County (Diane A. Lebedeff, J.), entered on or about January 10, 1992, which, inter alia, granted plaintiff Commonwealth’s motion for summary judgment on its cause of action to recover on a mortgage note, unanimously affirmed, with costs.
Plaintiff is now entitled to summary judgment, there being sufficient to show that it has paid the required mortgage tax. As we stated on the earlier appeal (161 AD2d 517, 518), the original failure to record the mortgage and pay the tax does not render the mortgage and note unenforceable. Concur— Murphy, P. J., Carro, Rosenberger and Ellerin, JJ.